Tarbell, J.,
delivered the opinion of the court.
The relator was arrested and brought before the mayor of Canton, as an acting justice of the peace, on a charge of larceny. Upon investigation, Luckett was committed for the want of bail in the sum of $1,000, with directions to the sheriff to release him on the execution of such a bond. Thereupon the prisoner was brought before the circuit judge of that district on habeas corpus. The hearing resulted in the following order: “Upon full hearing of the within case, I order that the defendant be required to give good bond in the sum of only three hundred dollars, to remain in custody till said bond,” etc. (Signed) W. B. C., Judge, etc. A bond was then executed by the relator and two sureties, one of *802whom, only, qualified or justified, as required by law. This bond was refused by the sheriff because not executed by two sureties, justifying according to law. The prisoner then prayed a habeas corpus of the chancellor of that vicinity, who was asked only to release the prisoner on the above bond. The evidence of the crime was not inquired into. From his judgment remanding the petitioner, the matter comes to this court, where the order of the chancellor is assigned for error. It is claimed that the prisoner was entitled to his release upon the bond tendered to the sheriff in compliance with the order of the circuit judge. The language of that order is referred to, and it is insisted that the bond is a sufficient compliance with the order. The argument in behalf of the relator is, that by the order of the circuit judge, he was remanded to the custody of the sheriff, subject to the action of the committing magistrate, except as to the amount of bail. Several authorities are referred to as to excessive bail, justification of sureties, etc., which it is not deemed essential to consider. In the view entertained of this case, it is disposed of by the provisions o the code, as construed by this court in Jacquemine v. The State, 48 Miss., 280.
The sheriff, by the Code, § 235, is required to cause “all offenders against the law, in his view, to enter into bonds and recognizances, with sureties, for keeping the peace, and for” their appearance at the next circuit court. By the same section, he is also authorized to take bonds or recognizances of persons arrested on process from the circuit courts, except in capital cases, and when process is made returnable forthwith, during the term of the court at which the same is awarded.
The Code, § 2787, provides that “ when a defendant, charged with a criminal offense, shall be committed to jail by any court, judge, justice, or other officer, for default in not giving bail, it shall be the duty of such court or officer,” after certain specified statements, “to direct the sheiiff of the county where such party is ordered to be confined, to release him, on his entering into recognizance, as required by the order of the court or committing officer.”
*803These sections define the only instances in which the sheriff may take bonds or recognizances, and release prisoners thereon.
It should be observed that within the provision of the code last cited, the committing magistrate acts as such, or as a conservator of the peace, 'while in the case at bar, the circuit judge acted in his capacity as judge, under the Code, § 533, which empowers circuit judges to issue writs of habeas corpus. In the issuance and hearing of this writ, he does not act as a conservator of the peace or committing magistrate. ,
The trial on habeas corpus is prescribed by the Code, art. V, ch. 12, p. 283. By § 1409, “the judge before whom the prisoner or other person may be brought shall immediately proceed to inquire into the cause of imprisonment or detention, and shall either discharge, admit to bail, or remand the prisoner, or award the custody to the party entitled thereto, as the law and the evidence shall require.” The proceedings and judgment on these trials are made a matter of record, and the party aggrieved may have an appeal. Code, § 1409, et seq.
These several sections of the code have been considered and construed in Jacquemine’s case, supra. In that case, the judge remanded the prisoner, with directions to the sheriff to release him on the execution of the bond specified, to be taken by the sheriff. This court, after a comparison of the several sections of the code above referred to and cited in the argument of counsel herein, held the action of the judge to be unauthorized ; that the Code, § 1409, required the judge to “ admit to bail; ” and that he had no authority to delegate this duty to the sheriff.
So in the case at bar, the judge having heard the evidence, decided, in effect, if not in terms, 1. That the prisoner was not entitled to his discharge. 2. That the bond required by the magistrate was excessive; and 3. That the prisoner might be released on a bond, with good sureties, in the penalty of $300. Under the Code, § 1409, and in accordance with the rule declared in Jacquemine’s case, the duty then devolved upon the judge to “admit to bail.” The delegation of this duty to the sheriff was void. The *804adoption of the argument of counsel, that the order of the circuit judge became a part of the record of the magistrate and incorporated therein, would be to create an exception too refined to be ■practical. The construction which has been given to the provisions of the code, it is believed, will render the practice in these cases uniform and harmonious, whereas, to engraft upon § 1409 the exception contended for, it is conceived, would lead to divided duties and responsibilities, and perhaps to irregularities and uncertainties, besides being in conflict with the plain letter and probable intent of the statute. This construction of the code must certainly conduce to uniformity of practice, and no case can now be conceived of, whose requirements cannot be met by an adherence to this view.
The result is, the chancellor is held to have acted correctly, while it remains for the circuit judge to complete his duty, as indicated herein.
*807CASES ARGUED AND DECIDED IN THE SUPREME COURT OF MISSISSIPPI AT THE APRIL TERM, 1876.